Exhibit 5.1 April 7, 2017 Colony Starwood Homes8665 East Hartford DriveScottsdale, Arizona 85255 Re:Registration Statement on Form S-3 Ladies and Gentlemen: We have served as Maryland counsel to Colony Starwood Homes, a Maryland real estate investment trust (the “Company”), in connection with certain matters of Maryland law relating to the offering and sale by the Company of common shares of beneficial interest, $0.01 par value per share (the “Common Shares”), in the Company, having a maximum aggregate offering price of $300,000,000 (the “Shares”), in at-the-market offerings, covered by the above-referenced Registration Statement on Form S-3, and all amendments thereto (the “Registration Statement”), as filed by the Company with the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (hereinafter collectively referred to as the “Documents”): 1.The Registration Statement and the related form of prospectus included therein in the form in which it was transmitted to the Commission under the 1933 Act; 2.The Prospectus Supplement, dated April 7, 2017 (the “Prospectus Supplement”) to the Prospectus, with respect to the offering and sale of the Shares, in the form filed with the Commission pursuant to Rule 424(b) promulgated under the 1933 Act; 3.The declaration of trust of the Company (the “Declaration of Trust”), certified by the State Department of Assessments and Taxation of Maryland (the “SDAT”); 4.The Bylaws of the Company (the “Bylaws”), certified as of the date hereof by an officer of the Company; 5.A certificate of the SDAT as to the good standing of the Company, dated as of a recent date; Colony Starwood Homes
